Leach, P. J.,
The Council of the Borough of Olyphant consists of four councilmen. Three of them passed an ordinance which was vetoed by the burgess. On return of the ordinance to the council, the same three passed the budget over the burgess’ veto.
The appeal is taken on the ground that under The General Borough Act of May 4,1927, P. L. 519, art. X, sec. 1007, it is provided that if two thirds of all the *482members elected to said council, or a majority of council plus one, when the number composing such council is less than nine, shall vote to pass such ordinance or resolution, it shall become of as full force and effect as if it had received the approval of the burgess.
Exceptants suggest that three councilmen out of four is not a majority plus one and, therefore, the budget ordinance was not passed.
In interpretation of statutes as set forth by the Statutory Construction Act of May 28, 1937, P. L. 1019, sec. 52, it is presumed “That the Legislature does not intend a result that is absurd, impossible of execution or unreasonable . . .” It would be absurd to contend that there must be unanimous approval of every budget vetoed by a burgess, where the council consists of four, in order to pass the ordinance.
The appeal is dismissed and judgment is entered in favor of defendants.